 Case 2:20-cv-02623-SVW Document 12-1 Filed 04/15/20 Page 1 of 2 Page ID #:135




 1
                               UNITED STATES DISTRICT COURT
 2
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3
 4   In re                                         Case No.: 2:20-cv-02623-SVW
 5   VERITY HEALTH SYSTEM OF                       Bankr. Lead Case No.: 2:18-bk-20151-
     CALIFORNIA, INC., et al.                      ER
 6
                  Debtors and Debtors in           Adversary Proceeding Case No.: 2:20-
 7                Possession.                      ap-1051-ER
 8                                                 Hon. Stephen V. Wilson
     California Nurses Association CNA,
 9                                                 [PROPOSED] ORDER APPROVING
                  Plaintiff,                       STIPULATION TO CONTINUE
10           v.
                                                   HEARING DATE OF MOTION TO
11 Verity Health System of California, Inc., et    WITHDRAW REFERENCE AND
   al.
12                                                 RELATED BRIEFING SCHEDULE
               Defendant(s).
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -1-
 Case 2:20-cv-02623-SVW Document 12-1 Filed 04/15/20 Page 2 of 2 Page ID #:136




 1             The Court having considered the “Stipulation Continuing Hearing Date Of Motion
 2 To Withdraw Reference And Related Briefing Schedule”1 entered into by and between
 3 Defendants Verity Health System, Inc., et al. (“Verity”), DePaul Ventures, LLC, Richard
 4 Adcock, Steven Sharrer, and Plaintiff California Nurses Association (“CNA”), and good
 5 cause appearing,
 6             HEREBY ORDERS AS FOLLOWS:
 7             A.      The deadline for Defendants to file their Opposition briefs to the Motion to
 8 Withdraw Reference shall be extended from April 20, 2020 to May 4, 2020.
 9             B.      The deadline for Plaintiff to file its Reply brief to the Motion to Withdraw
10 Reference shall be extended from April 27, 2020 to May 11, 2020.
11             C.      The hearing on the Motion to Withdraw Reference shall be continued from
12 May 11, 2020 at 1:30 p.m. to May 25, 2020 at 1:30 p.m.
13             D.      The Stipulation shall be without prejudice to any party seeking further
14 extensions of time from the Court.
15             IT IS SO ORDERED.
16
17       Dated: April __, 2020
                                                                Hon. Stephen V. Wilson
18                                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28   1   All Capitalized but undefined terms herein shall have the same meanings ascribed to them in the Stipulation.
                                                            -2-
